EXHIBIT 10.3
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (the “Agreement”) is made as of August 14, 2014, by and
among Midwest Energy Emissions Corp., a Delaware corporation (“MEEC”), MES,
Inc., a North Dakota corporation (“MES”, and collectively with MEEC, the
“Debtors”) and AC Midwest Energy LLC, a Delaware limited liability company (the
“Lender”).


PREAMBLE:


WHEREAS, Lender is purchasing a senior secured convertible note from MEEC in the
original principal amount of the $10,000,000 (the “Note”) pursuant to the terms
of that certain Financing Agreement by and among the Lender and the Debtors
dated as of the date hereof (as may be further amended, restated, supplemented
or otherwise modified from time to time, the “Financing Agreement”);
 
WHEREAS, pursuant to the terms of the Financing Agreement, the obligations of
MEEC under the Note are guaranteed by MES; and


WHEREAS, as a condition precedent to executing the Financing Agreement and
purchasing the Note, Lender has, among other things, required that this
Agreement is executed and delivered by Debtors to Lender.


NOW, THEREFORE, in consideration of the premises which are incorporated herein
by this reference and constitute an integral part hereof, the execution and
delivery of this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the parties agree as
follows:


ARTICLE ONE. DEFINITIONS


SECTION 1.01. DEFINED TERMS. In addition to terms defined elsewhere in this
Agreement or any exhibit hereto, when used herein, the following terms shall
have the following meanings:


“Account Debtor” shall mean any Person who is or who may become obligated to
Debtors under, with respect to, or on account of an Account Receivable or other
Collateral.


“Accounts Receivable” shall mean any and all accounts (as such term is defined
in the UCC) of Debtors and each and every right of Debtors to (i) the payment of
money or (ii) the receipt or disbursement of products, goods, services or other
valuable consideration, whether such right now exists or hereafter arises,
whether such right arises out of a sale, lease or other disposition of
Inventory, or out of a rendering of services, or out of a policy of insurance
issued or to be issued, or from a secondary obligation or arising out of the use
of a credit or charge card or information contained on or for use with such
card, incurred or to be incurred, or any other transaction or event, whether
such right is created, generated or earned by Debtors or by some other Person
who subse­quently transfers its interest to Debtors, whether such right is or is
not already earned by performance, and howsoever such right may be evidenced,
together with all other rights and interests (including all liens and security
interests) which Debtors may at any time have by law or agreement against any
Account Debtor or other Person obligated to make any such payment or against any
property of such Account Debtor or other Person.


 
1

--------------------------------------------------------------------------------

 
 
“Affiliate” shall mean individually, and “Affiliates” shall mean collectively,
each Person which, directly or indirectly, owns or controls, on an aggregate
basis, at least a five percent (5%) interest in any other Person, or which is
controlled by or is under common control with any other Person.


“Collateral” shall mean all of Debtors’ assets, howsoever arising, wherever
located and whether now owned or existing or hereafter existing or acquired,
including, but not limited to, the following:



 
(i) 
all Equipment including titled Vehicles;




 
(ii) 
all Accounts Receivable;




 
(iii) 
all Inventory;



 
(iv)
any and all monies, reserves, deposits, deposit accounts, securities, cash, cash
equivalents, bal­ances, credits, and interest and dividends on any of the above,
of or in the name of Debtors, now or hereafter with the Lender or any financial
institution, and any and all other property of any kind and description of or in
the name of Debtors, now or hereafter, for any reason or purpose whatsoever, in
the possession or control of, or in transit to, the Lender or any agent or
bailee for the Lender;




 
(v)  
all chattel paper, whether tangible or electronic chattel paper, contract
rights, letter of credit rights, and instruments including, without limitation,
all supporting obligations of any of the foregoing;




 
(vi)  
all General Intangibles;




 
(vii)  
all investment property;




 
(viii)  
all furniture and fixtures;




 
(ix)  
all documents of title and receipts, including, without limitation, all Vehicle
Titles, whether negotiable or non-negotiable, including all goods covered by
such documents;



 
(x)
any and all substitutions, renewals, improvements, replacements, additions and
proceeds of (i) through (ix) above, including, without limitation, proceeds of
insurance policies.



 “Collateral Locations” shall mean the locations set forth on Exhibit 1.01-A
attached hereto.


 
2

--------------------------------------------------------------------------------

 
 
“Equipment” shall mean all machinery and equipment owned by Debtors, wherever
located, whether now owned or hereafter existing or acquired by Debtors, any
embedded software thereon, any additions thereon, accessions thereto or
replacements of parts thereof. Equipment shall include, without limitation, all
titled Vehicles.


“General Intangibles” shall mean all general intang­ibles (as such term is
defined in the UCC) owned by Debtors, including, but not limited to payment
intangibles, goodwill, software, trademarks, trade names, licenses, patents,
patent applications, copyrights, inventions, franchises, books and records of
Debtors, designs, trade secrets, registra­tions, prepaid expenses, all rights to
and payments of refunds, overpayments, rebates and return of monies, including,
but not limited to, sales tax refunds, tax refunds, tax refund claims and rights
to and payments of refunds, overpayments or overfundings under any pension,
retire­ment or profit sharing plans and any guarantee, security interests or
other security held by or granted to Debtors to secure payment by an Account
Debtor of any of the Accounts Receivable.


“Inventory” shall mean any and all goods, finished goods, whole goods,
materials, raw materials, work-in-progress, components or supplies, wheresoever
located and whether now owned or hereinafter acquired and owned by Debtors,
including, without limitation, goods, finished goods, whole goods, materials,
raw materials, work-in-process, components or supplies in transit, wheresoever
located, whether now owned or hereafter acquired by Debtors, which are held for
demonstration, illustration, sale or lease, furnished under any contract of
service or held as raw materials, work-in-process for manufacturing or
processing or supplies for manufacturing or pro­cessing, and all materials used
or consumed in the business of Debtors, and shall include such other property,
the sale or dis­position of which has given rise to an Accounts Receivable and
which has been returned to or repossessed or stopped in transit by or on behalf
of Debtors, but shall not include property owned by third parties in the
possession of Debtors.


“Person” shall mean individually, and “Persons” shall mean collectively, any
individual, sole proprietor­ship, partnership, joint venture, trust,
unincorporated organization, association, corporation, institution, entity,
party or government (whether national, federal, state, county, city, municipal
or otherwise including, without limitation, any instrumentality, division,
agency, body or department thereof).


“UCC” shall mean the Uniform Commercial Code as enacted and amended in the State
of Illinois, and as may be further amended from time to time.


“Vehicle” shall mean individually and “Vehicles” shall mean collectively, any
motor vehicle, tank trailers and chassis, wherever located, whether now owned or
hereafter existing or acquired by Debtors, and all attachments and accessions
thereto or replacements of parts thereof. A list of Vehicles in existence as of
the date of this Agreement is attached hereto as Exhibit 1.01-B and made a part
hereof.


“Vehicle Title” shall mean, individually, and “Vehicle Titles” shall mean,
collectively, each of the titles issued for any Vehicle.


SECTION 1.02. OTHER TERMS. Accounting terms used in this Agreement which are not
specifically defined shall have the meanings customarily given them in
accordance with generally accepted account­ing principles in effect from time to
time. Terms used in this Agreement which are defined in the UCC, shall, unless
the context indicates otherwise or are otherwise defined in this Agreement, have
the meanings provided for by the UCC. Other capitalized terms used in this
Agreement which are not specifically defined herein or in the UCC shall have the
meanings set forth in the Financing Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE TWO. COLLATERAL


SECTION 2.01. SECURITY INTERESTS. To secure payment of the Obligations, Debtors
hereby irrevocably pledge, assigns, transfer, convey and set over to the Lender
and hereby grants to the Lender a security interest in and to the Collateral,
howsoever arising, wherever located and whether now owned or existing or
hereafter existing or acquired. The parties acknowledge and agree that such
security interest shall be subordinate to a first and paramount security
interest of Lender in the Collateral, and prior to all other liens on the
Collateral.


SECTION 2.02. PERFECTION AND FILING REQUIREMENTS. Debtors shall perform any and
all acts requested by the Lender to establish, maintain and continue the
Lender's security interests and liens in the Collateral, including but not
limited to, executing financing statements, executing such documentation as may
be necessary to issue Vehicle Titles for any Vehicle showing Lender’s lien of
record, and such other instruments and documents when and as reasonably
requested by the Lender. Debtors hereby authorize Lender through any of Lender’s
employees, agents or attorneys to file any and all financing statements,
including, without limitation, any continuations, transfers or amendments
thereof required to perfect Lender’s security interest and liens in the
Collateral under the UCC without authentication or execution by Debtors.


SECTION 2.03. COLLECTION OF ACCOUNTS RECEIVABLE. Unless otherwise provided
herein, Debtors may collect at Debtors’ own expense the Accounts Receivable in
the ordinary course of business; provided, however, that Debtors’ authorization
to collect the Accounts Receivable is subject to the following:
 
(A) The Lender, at any time after the occurrence of an Event of Default, may, in
its sole and reasonable discretion, notify any or all of the Account Debtors
that (i) the Accounts Receivable have been assigned to the Lender; and/or (ii)
that all further payments on the Accounts Receivable should be paid solely to
the Lender. When requested by the Lender after the occurrence of an Event of
Default, Debtors at their expense will notify or cause to be notified any or all
Account Debtors to pay directly to the Lender any sum or sums then due or to
become due on the Accounts Receivable or any part thereof and all bills and
statements thereafter sent by any Borrower to such Account Debtors shall state
that the same have been assigned to the Lender and are payable solely to the
Lender.
 
(B) The Lender, at any time after the occurrence of an Event of Default, may in
its sole and reasonable discretion, require Debtors to establish and maintain a
“lock box” account at the Lender or at a financial institution acceptable to
Lender subject to the control of the Lender, and Debtors, at their expense, will
notify or cause to be notified all Account Debtors to pay directly any sum or
sums then due or to become due on the Accounts Receivable to such lock box
account at the Lender.
 
(C) In the event an Account Debtors are notified under Subsections 2.03(A) or
2.03(B) of this Agreement or one or more Events of Default have occurred under
the terms of this Agree­ment, the Lender shall have and succeed to all rights,
remedies, securities and liens of Debtors in respect to such Accounts Receivable
or other Collateral, including, but not limited to, the right of stoppage in
transit of any merchandise, guarantees or other contracts or suretyship with
respect to any such merchandise, warranties, unpaid seller's liens, statutory
liens, artisans' liens, or the right to other collateral security held by or to
which Debtors are entitled for the payment of any such merchandise, and shall
have the right to enforce the same in its name or to direct the enforcement
thereof by Debtors for the benefit of the Lender, and Debtors shall, at the
reasonable request of the Lender, deliver to the Lender a separate written
assignment of any of the same. The Lender, however, shall not incur any
obligation or liability of Debtors to any Account Debtor, including, but not
limited to, obligations or liabilities pursuant to any contract, agreement,
warranty, guarantee, judicial decree or jury award. The Lender, in such an
event, is also hereby irrevoc­ably authorized to receive, open and dispose of
all mail addressed to Debtors, to notify the Post Office authorities to change
the address for delivery of Debtors’ mail to an address designated by the
Lender, to endorse Debtors’ name on all notes, checks, drafts, bills of
exchange, money orders, commercial paper of any kind whatsoever, and any other
instruments or documents received howsoever in payment of the Accounts
Receivable, or any part thereof, and the Lender or any officer or employee
thereof is hereby irrevocably constituted and appointed agent and
attorney-in-fact for Debtors for the foregoing purpose.
 
 
4

--------------------------------------------------------------------------------

 
 
(D) Debtors shall not collect, compromise or accept any sum in full payment or
satisfaction of any of the Accounts Receivable for materially less than the
amount due without the express written consent of the Lender, except in the
ordinary course of business. The consent of Lender required in this clause shall
not be unreasonably withheld or delayed.
 
(E) The Lender may directly request any Account Debtor for a written
confirmation of the Accounts Receivable at any time whether before or after the
occurrence of an Event of Default.
 
SECTION 2.04. USE OF COLLATERAL. Debtors shall at all times keep the Collateral
in good condition and repair and free and clear of all unpaid charges
(including, but not limited to, taxes), liens and encumbrances, and shall pay or
cause to be paid all obligations as they come due, including but not limited to,
mortgage payments, real estate taxes, assessments and rent due on the premises
where the Collateral is or may be located, except for charges, liens,
encumbrances and obligations being contested in good faith by Debtors and for
which adequate reserves have been established. Debtors agree that (except as
provided in the immediately preceding sentence) in the event Debtors fail to pay
such obligations, the Lender may, at its sole and arbitrary discretion, pay such
obligations for the account of Debtors. The Lender may, in its sole discretion,
discharge taxes, liens or security interests or other encumbrances at any time
levied or placed on the Collateral and may, in its sole and arbitrary
discretion, pay for the main­tenance and preser­vation of the Collateral. Any
payments made by the Lender pursuant to this Section shall be repayable to the
Lender by Debtors immedi­ately upon the Lender's demand therefor, with interest
at a rate equal to the highest interest rate described in the Notes in effect
from time to time during the period from and including the date funds are so
expended by the Lender to the date of repayment, and any such amounts due and
owing the Lender shall be an additional obligation of Debtors to the Lender
secured hereunder.
 
SECTION 2.05. ORIGINAL VEHICLE TITLES. Debtors shall deliver, or cause to be
delivered within five (5) business days of the making of the Loans all original
Vehicle Titles to Lender. Each Debtors acknowledge and agree that Lender shall
hold the original Vehicle Titles in its possession and may, in Lender’s sole
discretion and at Debtors’ sole expense, cause new or duplicate Vehicle Titles
to be issued on any Vehicle showing Lender’s lien of record. Upon the sale of
any Vehicle and delivery to Lender of such net sale proceeds as Lender may
require, Lender shall release the Vehicle Title for such Vehicle to Debtors.

ARTICLE THREE. REPRESENTATIONS AND WARRANTIES
 
SECTION 3.01. DEBTORS. Debtors represent and warrant to the Lender that:
 
(A) Organization, Etc. Debtors are duly incorporated, validly existing and in
good standing under the laws of the State of Delaware and North Dakota,
respectively, and are duly qualified and in good standing or has applied for
quali­fication as a foreign corporation authorized to do business in each
jurisdiction where, because of the nature of their activities or properties,
such qualification is required.
 
 
5

--------------------------------------------------------------------------------

 
 
(B) Authorization: No Conflict. The execution and delivery of this Agreement are
all within the corporate powers of the Debtors, have been duly authorized by all
necessary action, have, or by the time of their execution and delivery shall
have, received all necessary governmental or regulatory approval (if any shall
be required), and do not and will not contravene or conflict with any provision
of (i) law, rule, regulation or ordinance, (ii) their organizational documents;
or (iii) any agreement binding upon Debtors or any of their properties, as the
case may be.
 
(C) Validity and Binding Nature. The Agreement is the legal, valid and binding
obligations of Debtors, enforceable against Debtors in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorgani­zation and other similar laws of general application
affecting the rights and remedies of creditors and except as the availability of
specific performance or injunctive relief is subject to the discre­tion of the
court before which any proceeding therefor may be brought.
 
(D) Title to Assets. Except as set forth in the Lien Section of this Article
Three, it has good and marketable title to all assets owned by it, including,
but not limited to, the Collateral, subject to no (i) liens, encumbrances,
security interests, or mortgages; (ii) zoning, building, fire, health or
environmental code violations of any governmental authority; and (iii)
violations of any covenants, conditions or restrictions of record.
 
(E) Liens. None of its assets are subject to any lien, encumbrance or security
interest, except for Permitted Liens.
 
(F) Genuineness of Accounts Receivable. All the Accounts Receivable of it are
genuine and were incurred in the ordinary course of business and are not in
default.
 
(G) Collateral Locations. Except for Vehicles currently in operation by Debtors,
all of the tangible Collateral is located at the Collateral Locations.
 
ARTICLE FOUR. COVENANTS


SECTION 4.01. DEBTORS. Until all the Obligations are paid in full, the Debtors
covenant and agree that:


(A) Books, Records and Inspections. Debtors will (i) maintain complete and
accurate books and records; (ii) permit reasonable access by the Lender to the
Debtors’ books and records; (iii) make entries on their books and records, in
form and manner satisfactory to Lender, disclosing Lender’s security interest in
the Collateral and shall keep a separate account on its books of all collections
received thereon; and (iv) permit the Lender, upon reasonable notice, to inspect
the properties, whether real or personal, and operations of Debtors.
 
 
6

--------------------------------------------------------------------------------

 
 
(B) Insurance. Debtors will maintain such insurance as may be required by law
and such other insurance to the extent and against such hazards and liabilities
as is customarily maintained by companies similarly situated. All property
insurance policies with respect to the Collateral shall contain loss payable
clauses in form and substance reasonably satisfactory to the Lender, naming the
Lender as a loss payee as its interest may appear, and providing that such
policies and loss payable clauses may not be canceled, amended or terminated
unless at least thirty (30) days prior written notice thereof has been given to
the Lender. All insurance proceeds received by the Lender may be retained by the
Lender, in its sole discretion, for application to the payment of any of the
principal or interest on the Obligations then due and owing the Lender by it as
the Lender may determine.
 
(C) Liens. Debtors will not create or permit to exist any mortgage, pledge,
title retention lien, or other lien, encumbrance or security interest with
respect to any assets now owned or hereafter acquired and owned, except for
Permitted Liens.
 
(D) Mergers, Consolidations and Sales. Debtors will not be a party to any merger
or consolidation with, or purchase or otherwise acquire all or substantially all
of the assets or stock of any class of, or any partnership or joint venture
interest in, any other Person, or sell, transfer, convey or lease all or any
substantial part of its assets, or sell or assign, with or without recourse, any
Accounts Receivable, except with the prior written consent of the Lender.
 
(E) Violation of Law. Debtors will not materially violate any law, statute,
ordinance, rule, regulation, judgment, decree, order, writ or injunction of any
federal, state or local authority, court, agency, bureau, board, commission,
department or governmental body.
 
(F) Good Title. Debtors shall at all times maintain good and marketable title to
all of its assets other than Permitted Liens.
 
(G) Collateral Locations. Debtors shall give the Lender 30 days prior written
notice of the location of any Collateral at any place other than the Collateral
Locations other than Vehicles currently in operation by Debtor.
 
ARTICLE FIVE. EVENTS OF DEFAULT


SECTION 5.01. EVENTS OF DEFAULT. Each of the following acts, occurrences or
omissions shall constitute an event of default under this Agreement (herein
referred to as an “Event of Default”), whatever the reason for such Event of
Default and whether it shall be voluntary or involu­ntary or be effected by
operation of law or pursuant to any judgment or order of any court or any order,
rule or regulation of any governmental or nongovernmental body or tribunal:


(A) Any representation or warranty made by Debtor contained in this Agreement
shall at any time prove to have been incorrect in any material respect when
made;
 
(B) Debtor shall default in the performance or observance of any term, covenant,
condition or agreement on its part to be performed or observed under this
Agreement; or
 
(C) An Event of Default shall occur under the Financing Agreement or any of the
other Transaction Documents.
 
 
7

--------------------------------------------------------------------------------

 

ARTICLE SIX. REMEDIES
 
SECTION 6.01. REMEDIES UPON DEFAULT. Upon the occurrence and continuance of any
Event of Default, and the expiration of any applicable cure period, and in every
such event:
 
(A) Lender may, in its sole and arbitrary discretion, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived, exercise all of the remedies of a secured party and mortgage holder
under applicable law, includ­ing, but not limited to, the UCC, and all of its
rights and remedies under the other Transaction Documents; and
 
(B) Lender may require Debtors to make the Collateral and the records pertaining
to the Collateral available to the Lender at a place designated by the Lender
which is reasonably convenient or may take repossession of the Collateral and
the records pertaining to the Collateral without the use of any judicial process
and without any prior notice thereof to Debtors; and
 
(C) Except as otherwise provided by law, Lender may, at its option, and in its
sole and arbitrary discretion, sell the Collateral at public or private sale
upon such terms and conditions as Lender may reasonably deem proper, and Lender
may purchase the Collateral at any such sale, and apply the net proceeds, after
deducting all costs, expenses and attorneys' fees incurred at any time in the
collection of the indebtedness of Debtors to the Lender and in the protection
and sale of the Collateral, to the payment of said indebtedness, returning the
remaining proceeds, if any, to Debtors, with Debtors remaining liable for any
amount remaining unpaid after such application; and
 
(D) The Lender may, at its option, and in its reasonable discretion, grant
extensions, compromise claims and settle Accounts Receivable for less than face
value, all without prior notice to Debtors; and
 
(E) Lender may, at its option, and in its sole and arbitrary discretion, use, in
connection with any assembly or disposition of the Collateral, any trademark,
trade name, trade style, copyright, patent right or technical process used or
utilized by Debtors; and
 
(F) Debtors shall, upon the request of the Lender, forthwith upon receipt,
transmit and deliver to the Lender in the form received, all cash, checks,
drafts and other instruments for the payment of money (properly endorsed, where
required, so that such items may be collected by Lender) which may be received
by Debtors at any time in full or partial payment of any Col­lateral. Debtors
shall not commingle any such items which may be so received by Debtors with any
other of its funds or property but shall hold them separate and apart from their
own funds or property and in trust for the Lender until delivery is made to
Lender.
 
SECTION 6.02. ATTORNEY-IN-FACT. Upon the occurrence and during the continuation
of an Event of Default, Debtors hereby appoint Lender as such Person’s
attorney-in-fact, with full authority in such Person's place and stead and in
such Person’s name or otherwise, from time to time in Lender’s sole and
arbitrary discretion, to take any action and to execute any instrument which
Lender may deem necessary or advisable to accomplish the purpose of this
Agreement.
 
SECTION 6.03. REMEDIES ARE SEVERABLE AND CUMULATIVE. All provisions contained
herein pertaining to any remedy of the Lender shall be and are severable and
cumulative and in addition to all other rights and remedies available in the
other Transaction Documents, at law and in equity, any one or more may be
exercised simultaneously or successively. Any notification required pursuant to
this Article or under applicable law shall be reasonably and properly given to
Debtors at the address and by any of the methods of giving such notice as set
forth in Section 7.03 of this Agree­ment, at least 10 days before taking any
action.
 
 
8

--------------------------------------------------------------------------------

 

ARTICLE SEVEN. MISCELLANEOUS
 
SECTION 7.01. NO WAIVER; MODIFICATIONS IN WRITING. No failure or delay on the
part of Lender in exercising any right, power or remedy pursuant to this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exer­cise thereof, or the exercise of any other right, power or remedy. No
amendment, modification, supplement, termination or waiver of any provision of
this Agreement, nor any consent by Lender to any departure by Debtors therefrom,
shall be effective unless the same shall be in writing and signed by Lender. Any
waiver of any provision of this Agreement and any consent by Lender to any
departure by Debtors from the terms of any provision of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
given. No notice to or demand on Debtors in any case shall entitle Debtors to
any other or further notice or demand in similar or other circumstances.
 
SECTION 7.02. SET-OFF. Lender shall have the right to set-off, appropriate and
apply toward payment of any of the Obligations, in such order of application as
Lender may from time to time and at any time elect, any cash, credit, deposits,
accounts, securities and any other property of Debtors which is in transit to or
in the possession, custody or control of Lender, or any agent, bailee, or
Affiliate of Lender. Debtors hereby grants to Lender a security interest in all
such property.
 
SECTION 7.03. NOTICES, ETC. All notices, demands, instructions and other
communications required or permitted to be given to or made upon any party
hereto shall be in writing personally delivered or sent by overnight courier or
by facsimile machine, and shall be deemed to be given for purposes of this
Agreement on the day that such writing is delivered or sent by facsimile machine
or one (1) days after such notice is sent by overnight courier to the intended
recipient thereof in accordance with the provisions of this Section 7.03. Unless
otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this Section 7.03 of this Agreement, notices, demands,
instructions and other communications in writing shall be given to or made upon
the respective parties hereto at their respective addresses indicated for such
party below:


If to the Debtors:
Midwest Energy Emissions Corp.
Attn: Alan Kelley, CEO
500 W Wilson Bridge Rd Ste 140
Worthington, OH 43085
Fax: (614) 505-7377
E-mail: akelley@midwestemissions.com

 

With copies to:
Taft Stettinius & Hollister LLP
Attn: Mitchell D. Goldsmith
111 E. Wacker Drive, Suite 2800
Chicago, Illinois 60601-3713
Fax: (312) 275-7569
E-mail: mgoldsmith@taftlaw.com

                                                               
 
9

--------------------------------------------------------------------------------

 
 
If to the Lender:
Alterna Capital Partners LLC
Attn: Samir Patel
15 River Road, Suite 320
Wilton, Connecticut 06897
Fax: (203) 563-9210
E-Mail: samir.patel@alternacapital.com



With a copy to:
Levenfeld Pearlstein, LLC
Attn: David B. Solomon
2 North LaSalle Street-Suite 1300
Chicago, IL 60602
Fax (312) 346-8434
E-Mail: dsolomon@lplegal.com











SECTION 7.04. COSTS, EXPENSES AND TAXES. Debtors agree to pay all out-of-pocket
fees and expenses of Lender (includ­ing, but not limited to, UCC filing and
search fees and fees and expenses of outside counsel to Lender and paralegals)
incurred by Lender in connection with the transactions contemplated in the
Financing Agreement and this Agreement. In addition, Debtors shall pay any and
all stamp, transfer and other taxes payable or determined to be payable in
connection with the execution and delivery of this Agreement and agrees to hold
the Lender harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes. If any suit or
proceeding arising from any of the foregoing is brought against Lender, Debtors,
to the extent and in the manner directed by Lender, will resist and defend such
suit or proceeding or cause the same to be resisted and defended by counsel
approved by Lender. If Debtors shall fail to do any act or thing which it has
covenanted to do under this Agreement or any representation or warranty on the
part of Debtors contained in this Agreement shall be breached, Lender may, in
its sole and arbitrary discre­tion, after 10 days written notice is sent to
Debtors, do the same or cause it to be done or remedy any such breach, and may
expend its funds for such purpose; and any and all amounts so expended by the
Lender shall be repayable to the Lender by Debtors immediately upon the Lender's
demand therefor, with interest at a rate equal to the highest interest rate set
forth in the Notes in effect from time to time during the period from and
including the date funds are so expended by Lender to the date of repayment, and
any such amounts due and owing Lender shall be deemed to be part of the
Obligations secured hereunder. The obligations of Debtors under this Section
shall survive the termination of this Agreement and the discharge of the other
obli­gations of Debtors hereunder.
 
 
10

--------------------------------------------------------------------------------

 
 
SECTION 7.05. COMPUTATIONS. Where the character or amount of any asset or
liability or item of income or expense is required to be determined, or any
consolidation or other accounting computation is required to be made, for the
purpose of this Agreement, such determination or calculation shall, to the
extent applicable and except as otherwise specified in this Agree­ment, be made
in accordance with generally accepted accounting principles applied on a basis
consistent with those at the time in effect.
 
SECTION 7.06. FURTHER ASSURANCES. Debtors agree to do such further acts and
things and to execute and deliver to Lender such additional assignments,
agreements, powers, documents and instruments as Lender may reasonably require
or deem advisable to carry into effect the purposes of this Agreement, or to
confirm unto Lender its rights, powers and remedies under this Agreement.
 
SECTION 7.07. COUNTERPARTS; SIGNATURES. This Agree­ment may be executed in any
number of counterparts, each of which counterparts, once they are executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same agreement. This Agreement
may be executed by any party to this Agreement by original signature, facsimile
and/or electronic signature.
 
SECTION 7.08. BINDING EFFECTS; ASSIGNMENT. This Agreement shall be binding upon,
and inure to the benefit of, Lender, Debtors and their respective successors,
as­signs, representatives and heirs. Debtors shall not assign any of its rights
nor delegate any of its obligations under this Agreement without the prior
written consent of Lender and no such consent by Lender shall, in any event,
relieve Debtors of any of its obliga­tions hereunder.
 
SECTION 7.09. HEADINGS. Captions contained in this Agreement are inserted only
as a matter of convenience and in no way define, limit or extend the scope or
intent of this Agreement or any pro­vision of this Agreement and shall not
affect the con­struction of this Agreement.
 
SECTION 7.10. ENTIRE AGREEMENT. This Agreement contains the entire agreement
between the parties hereto with respect to the transactions contemplated herein
and supersedes all prior representations, agreements, covenants and
understandings, whether oral or written, related to the subject matter of the
Agreement. Except as specifically set forth in this Agreement, Lender makes no
covenants to Debtors, including, but not limited to, any commitments to provide
any financing to Debtors.
 
SECTION 7.11. GOVERNING LAW. This Agreement shall be deemed to be a contract
made under the laws of the State of New York and for all purposes shall be
construed in accordance with the laws of the State of New York.
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 7.12. SEVERABILITY OF PROVISIONS. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffec­tive only to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
SECTION 7.13. CONFLICT. In the event of any conflict between this Agreement and
any other Transaction Documents, the terms and provisions of this Agreement
shall govern and control.
 
SECTION 7.14. DEBTORS’ ACKNOWLEDGMENT. Debtors expressly acknowledge and agrees
that (A) MEEC’s financing by the Lender described in this Agreement and the
other Transaction Documents constitutes good and valuable consideration to
Debtors in exchange for Debtors’ various covenants and agreements set forth in
this Agreement; and (B) Debtors have been represented and advised by counsel in
connection with the execution and delivery of this Agreement and that such
attorney has explained the terms and provisions of this Agreement to Debtor.
 
SECTION 7.15. CUSTOMER IDENTIFICATION - USA PATRIOT ACT NOTICE; OFAC AND BANK
SECRECY ACT. Lender hereby notifies Debtors that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56, signed into law October 26,
2001) (the “Act”), and Lender's policies and practices, Lender is required to
obtain, verify and record certain information and documentation that identifies
Debtors, which information includes the name and address of Debtors and such
other information that will allow Lender to identify Debtors in accordance with
the Act. In addition, Debtors shall (a) ensure that no person who owns a
controlling interest in or otherwise controls Debtors or any subsidiary of
Debtors is or shall be listed on the Specially Designated Nationals and Blocked
Person List or other similar lists maintained by the Office of Foreign Assets
Control (“OFAC”), the Department of the Treasury or included in any Executive
Orders, (b) not use or permit the use of the proceeds of the Loan to violate any
of the foreign asset control regulations of OFAC or any enabling statute or
Executive Order relating thereto, and (c) comply, and cause any of its
subsidiaries to comply, with all applicable Bank Secrecy Act (“BSA”) laws and
regulations, as amended.
 
SECTION 7.16. JURISDICTION; WAIVER. DEBTORS ACKNOWLEDGE THAT THIS AGREEMENT IS
BEING SIGNED BY THE LENDER IN PARTIAL CONSIDERATION OF LENDER'S RIGHT TO ENFORCE
IN THE JURISDICTION STATED BELOW THE TERMS AND PROVISION OF THIS AGREEMENT.
DEBTORS CONSENT TO JURISDICTION IN THE STATE OF NEW YORK AND VENUE IN ANY
FEDERAL OR STATE COURT IN NEW YORK NEW YORK FOR SUCH PURPOSES AND WAIVE ANY AND
ALL RIGHTS TO CONTEST SAID JURISDICTION AND VENUE AND ANY OBJECTION THAT SAID
COUNTY IS NOT CONVENIENT. DEBTORS WAIVE ANY RIGHTS TO COMMENCE ANY ACTION
AGAINST LENDER IN ANY JURISDICTION EXCEPT THE AFORESAID CITY AND STATE. LENDER
AND DEBTORS HEREBY EACH EXPRESSLY WAIVE ANY AND ALL RIGHTS TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY OF THE PARTIES AGAINST ANY
OTHER PARTY WITH RESPECT TO ANY MATTER WHATSOEVER RELATING TO, ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THIS AGREEMENT AND/OR THE TRANSACTIONS WHICH ARE THE
SUBJECT OF THIS AGREEMENT.


[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agree­ment to be duly
executed and delivered as of the date first above written.
 
 



DEBTORS:
MIDWEST ENERGY EMISSIONS CORP.
            By:       Name:       Title:              
MES, INC.
            By:       Name:       Title:    

 
 

LENDER: AC ENERGY MIDWEST LLC             By:       Name:       Title:    

 
Signature Page-Security Agreement
 
 
13

--------------------------------------------------------------------------------

 

EXHIBIT 1.01-A TO
 
SECURITY AGREEMENT
 
Collateral Locations


1.
MEEC Corporate Offices, 500 W. Wilson Bridge Rd. Ste. 140, Worthington, OH 43085

2.
MES, Inc. – 913 Big Hanaford Rd., Centralia, WA 98531

3.
MES, Inc. – 341 Interstate 45 West, Fairfield, TX 75840

4.
c/oBNB Electric – 2580 Jackson Highway, Chehalis, WA 98532

5.
c/o Albermarle – 1664 Highland Rd., Twinsburg OH 44087



 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.01-B TO MIDWEST ENERGY EMISSIONS, INC.
 
SECURITY AGREEMENT
 
Vehicles
 
N/A
 
15

--------------------------------------------------------------------------------